Green Paper on reform of the common fisheries policy (debate)
The next item is the report by Maria do Céu Patrão Neves, on behalf of the Committee on Fisheries, on the Green Paper on the reform of the common fisheries policy -.
Permit me to address a few words to the group of 50 fishermen who should be entering the Chamber just now, and who are here to watch this debate and the vote on the report.
I think I can speak for all my colleagues in the Committee on Fisheries, who have worked hard on this report, when I say that I am very happy that this day has arrived, the day on which the report is to be presented to Parliament and put to the vote. Why? Because the common fisheries policy is one of the flagship policies of the European Union. It had a rather difficult start, having been formally launched in the 80s and undergoing its first reform in 2002. Today, we are aware of some of the main problems that were identified back then (I am referring to overcapacity, overfishing, and overinvestment that, it appears, was not equal across the whole EU), because these problems are still largely present today.
This is the starting point for the reform, a reform that has to be broad and intensive, and which has long been awaited by the industry.
Which direction should this reform take, according to the content of our report? Firstly, in terms of basic principles, there needs to be a balance between environmental, social and economic aspects. Environmental aspects are needed to guarantee the conservation of stocks; social aspects to guarantee the advancement and dignity of the profession; and economic aspects to guarantee that the industry can generate income. Without these three aspects, we will not have any fisheries in the European Union, or, at least, there will be none that are sustainable and capable of developing, which is what we all want.
How should these general principles, aimed at reducing fishing, making more profit and conserving stocks better, be implemented? The report points out certain fundamental aspects: investment in decentralisation; promoting the empowerment of fishermen and the entire fishing industry to have decision-making powers; giving them greater involvement in managing fishing, which will also allow a policy of compliance and responsibility; the need to draw a distinction between small-scale and industrial fleets, with specific regulations for each; the need to appraise management models that are better adapted to different fishing areas and different types of fisheries; the importance of strengthening the market by fishing that is aimed at value-added products and increasing the first-sale price; linking subsidies with good practice; regulation of the modernisation of the fleet in terms of safety and hygiene; decisive development of aquaculture, which is ecologically sustainable within the European Union; and the development of other sectors involved in catching or processing fish. We should not forget to draw attention to the growing role of women in fisheries either, and the need to require that fishery products from third countries, which are imported to the EU, be subject to the same requirements as those of our producers. This means certification, labelling, traceability and, finally, the integration of fisheries into European maritime policy within the broader context of enhancing its capacity.
Let me finish by saying that the work that we present here today is the product of a joint effort by all the members of the Committee on Fisheries, particularly the shadow rapporteurs, with whom we worked very hard, and also with the Commission, the Secretariat of the European Parliament, the advisor to the Group of the European People's Party (Christian Democrats) and other advisors to other political groups, and, of course, my office and my assistant for fisheries. The work that we are presenting here today represents a truly joint effort, and we hope that it will be adopted here too.
Mr President, the Presidency also welcomes this debate in the European Parliament as it is an important contribution to the broad consultation procedure on the Green Paper, and the European Parliament's contributions should therefore be given serious consideration by the Commission when it draws up its legislative proposals.
The Council is also going to examine carefully all of Parliament's opinions to enable it to subsequently examine and adopt the legislative proposals under the ordinary legislative procedure.
The Green Paper of April 2009 looks at various structural constraints in the common fisheries policy: overcapacity, lack of precise objectives, adoption of short-term decisions, lack of responsibility in the sector and poor compliance in general.
The Green Paper also set out possible ways of combating these structural constraints and looked at important issues such as the differentiated regimes for industrial fleets and small-scale coastal fleets, waste, relative stability, transferable individual rights, greater orientation towards the markets, integration of the common fisheries policy into the broader maritime policy context, public financing and the external dimension of the CFP.
The Member States, both individually and jointly in the Council, are studying in detail all aspects of the questions concerned. The first consultation phase ended in December 2009 and the Commission has received 1 700 proposals and held more than 125 meetings and seminars to date.
The second phase, which will begin on 1 September of this year, will analyse the contributions made and discuss the main ideas. In January, the Commission organised seminars on the key elements of the reform and on rights-based fisheries management, and even today there is a seminar on small-scale fishing. The impact assessment will be conducted in March. The European Fisheries Fund and the future financial perspective will be dealt with in April, followed by the external dimension in May, and waste and selectivity in June.
On 2 and 3 May, the conference being organised jointly by the Presidency and the Commission will be held in La Coruña. It will deal with three fundamental elements of the reform, namely governance, stock management and the differentiation between large-scale and small-scale fisheries.
On 4 and 5 May, the ministers will meet in Vigo to examine the results of the conference, and it is possible that the June Council will include in its agenda an informal debate on a working document concerning possible changes.
In the third phase, as I said before, which will begin in the second half of 2010, the Commission will present a White Paper and, subsequently, four legislative proposals: the basic regulation, the new COM, technical measures and the new regulation on financing. The objective is for the CFP to enter into force, with the new reform, on 1 January 2013.
The Council has yet to adopt a position in this respect; it will only adopt formal decisions on the basis of the legislative proposals it receives from the Commission in 2011, and it will do so in accordance with the rules on the ordinary legislative procedure.
Member of the Commission. - Mr President, since this is my first speech as a Commissioner to the Members of this House, I would like to thank you for giving me the opportunity to address the European Parliament. I feel very honoured to be here with you and discuss the reform of the common fisheries policy, which is a core issue for the whole sector. I want to congratulate the rapporteur, Mrs Neves, on her hard work in bringing together different positions into a consistent document. I could not agree more that we need radical reform to turn around the structural failings of our policy. As you all know, the last reform in 2002 was not sufficiently successful.
Now we have to tackle all the past deficits, to achieve better results from an environmental, social and economic aspect. The public consultation has shown clearly that there is broad support for this reform. Of course, I will not be able to respond today to all issues raised in your report, which is due to be voted on. However, I bear in mind your compromise amendments on sustainability, over-capacity, small-scale fisheries, horizontal decentralisation, phasing-out of discards, new fisheries agreements and deployment in the fishing sector. I am very thankful for your constructive input.
I would like to highlight two specific issues: first, public funding. I believe we have to focus our subsidies to achieve better results by steering them towards the objectives of our policy. For example, instead of supporting the building of new vessels, we should support innovation for selectivity and greening and help producer organisations respond to the future challenges.
Secondly, I share your views on the social dimension: we want a fishery which creates attractive and safe jobs. Today I am looking forward to hearing your proposals during this debate.
Let me also inform you of our next steps. We will prepare a summary report on last year's consultation which will help us prepare the proposals for the new policy. We are organising workshops to discuss specific topics with stakeholders, the institutions and the Member States. Together with the Spanish Presidency, a broad conference of CFP reform will be held in May.
I know, and it has already been mentioned, that there is a technical workshop taking place in the Commission at this very moment, with participants from all over Europe. I am sorry that you cannot attend this workshop. This workshop was organised a long time ago. I will try, if at all possible, to make sure that meetings do not clash in future.
On the basis of this input, in late 2010, we will start to develop our proposals to be adopted in the Commission in spring 2011. This large consultation process will culminate in a very fruitful discussion with you. You, as colegislators, will then have a major role to play in shaping the new policy together with the Council. I am really looking forward to cooperating with you.
Mr President, ladies and gentlemen, I am grateful to the Council for its comments, and I would like to thank and wish the best of luck to the new Commissioner - who is making her debut today in this House - for the work that we are preparing to carry out.
I believe that what we are implementing is important, and I hope that this Green Paper, which we are beginning to discuss today and which we will vote on later, does not end up as it did in 2002.
Today, however, the European Parliament finds itself in a different position. We have the ordinary legislative procedure and the Treaty of Lisbon, and therefore I believe that we will all have to take advantage of them in order to meet the objectives.
The key points have been described by our rapporteur, Mrs Patrão Neves, to whom we, the Group of the European People's Party (Christian Democrats), express our gratitude for the work she has done, for the summary she has been able to present and for everything she has been able to outline.
I merely wished to take the floor and to take advantage of this opportunity so as to broach the subject of fisheries, but by going beyond the normal Green Paper - and the White Paper that has been announced for June - and addressing the needs that exist in relation to Europe's seas, and to the Mediterranean in particular.
Today we need to set ourselves rules that we have already been imposing on our economy and on our fishermen for a number of years. However, coastal states, even those bordering Europe, have wilfully and often, indeed very often, ignored these rules, and we find ourselves in the paradoxical situation in which all this is imposed on our fishermen, while the others can do as they like.
Today, the European Commission has a different and more powerful role; it has a Minister for Foreign Affairs and a more powerful Parliament. My hope is that, within the Green Paper, and before embarking on the White Paper, we can work with third countries - those countries that are not part of the Union - in order to come up with shared and common rules to ensure that those who are subject to the rules do not feel betrayed or ignored by the Union and do not view the Union as an enemy rather than as a friend.
Thank you, Mr Martín Fragueiro, welcome, and thank you, Mrs Damanaki.
I, too, am speaking here for the first time on the topic of fisheries, and indeed we are facing a significant challenge in this area. We are obliged, and it is our responsibility, to define the guidelines that are going to guarantee the sustainability of the seas, fisheries and, in short, the planet itself.
We are also talking about an important element of production in our countries, at our coasts, in our regions - an economic and cultural element that encompasses many values - and as you quite rightly said, Mrs Damanaki, there are problems with the 2002 reform.
We need to revise the principle of relative stability and we need to look for new approaches to management that are more flexible and more adaptable because there have been problems with the TACs and quotas. There have been problems because of the all-too-familiar discard issue, discards that we cannot allow for the sake of our fishermen or for the sake of our planet.
The future reform of the CFP must ensure a sustainable fishing system and we are in favour of a new management system based on fishing effort. We have to be more open, we have to think about things and we have to try to make management more flexible.
We need to ensure widespread introduction of environmental criteria and differentiate between coastal fishing and deep sea fishing. This is important and it is something that the entire sector wants. We need to reduce the overcapacity of certain fleets. We also need to finalise the common organisation of the market and work out how to stabilise the market and how to reconcile it with fish imports from third countries.
The fight against illegal fishing, which has been criticised and which has been ineffective to date, needs additional resources, harmonised sanctions and international agreements based on principles of law, principles of human rights and principles of compliance with the agreements.
A financial framework, which you said must produce better results, has to produce better results than the current policy.
Above all, we need to think about the social dimension: we are talking about people and we have to ensure that they have dignity, have a sense of professionalism, are given professional recognition and have the economic capacity to survive.
Of course, we must not forget about the integration of women, who represent the invisible side of the fisheries world. We must bring them to the forefront and make an extra effort for them.
The reform of the fisheries policies is more than simply drawing up legislation. It means tackling an important part of the reform, from within the European Union, that is going to guarantee the sustainability of the seas, fishermen and part of the planet.
As a result, we must be courageous in the face of the challenges, and being courageous means tackling a policy without any fear. We must leave our fears behind. We must tackle the situation head on and maintain the balance of the state, of the European Union and of the world.
Mr President, for those of us who have worked hard on this Green Paper and the report, it feels extremely good to have now got as far as plenary. First of all, I would like to thank the rapporteur, who has done an excellent job.
Our common fisheries policy needs to be reformed. For the Group of the Alliance of Liberals and Democrats for Europe, it was important for the reform to be based on an ecosystem approach. The wording in this regard in the report is good. At the same time, we are facing a situation where serious problems need to be dealt with, like the discards, the enormous overcapacity that exists in some places and many other things besides. I am therefore pleased that we have been able to agree on measures to tackle these things in particular. Who really thinks that the EU's discard policy is justifiable? I certainly do not.
Another important issue is the regionalisation of the common fisheries policy. Where the situation is so different in different places in Europe, it is important that decisions can be made and applied at regional level. Another welcome reform is the intention to introduce a separate approach for small-scale coastal fisheries. These are also issues that we brought up in the ALDE Group report.
As a Finn and someone who lives next to the Baltic Sea, I am also pleased about the statement relating to the possibility of taking measures to tackle oversized seal and cormorant populations, as this is one of the greatest threats to fisheries in the Baltic Sea.
Finally, I would like to mention the fisheries agreement with third countries. It is important for our policy in this regard to go hand in hand with the EU's human rights policy. The agreement with Guinea is a good example of where Parliament voted against the agreement, and this points towards the route we should take in the future.
I am very happy to see how far the reform has progressed. We have a good Green Paper and I am certain that we will have a much better fisheries policy from 2013 onwards.
Mr President, Commissioner Damanaki, ladies and gentlemen, my eyes were opened to the EU's common fisheries policy and its destructive consequences in 2002, when, following a majority vote in the Swedish Parliament, Sweden decided on a unilateral ban on cod fishing for a year, but was prevented from implementing it by the European Commission.
Despite the fact the Sweden intended to compensate its commercial fishermen for the ban and the fact that researchers in the International Council for the Exploration of the Sea had recommended a total ban on cod fishing for a number of years and despite the fact that the various cod stocks along the Swedish coast had been wiped out or reduced by between 70 and 90%, the principle of the common fisheries policy was more important. If everyone else overfishes, Sweden must overfish too, according to the Commission. In other words, exploitation was mandatory for EU Member States.
The last reform of the fisheries policy was completed in 2002 and it has not proved capable of tackling the difficult problems that the fisheries industry was already facing ten years ago, namely that far too many vessels that are far too efficient are competing for far too few, and increasingly fewer, fish. The last vessels to catch bluefin tuna were subsidised by the EU as recently as 2005 in the Mediterranean. Between 2000 and 2008, EU taxpayers shelled out EUR 34 million to build and modernise tuna vessels at a time when stocks were on the verge of collapse. A similar logic is in evidence in the Baltic Sea. In recent years, the Swedish Board of Fisheries has paid out EUR 5.4 million to scrap some of the largest tuna fishing vessels - the same vessels that were built with the aid of EU money.
A radical reform of the fisheries policy is needed. We believe that all types of harmful subsidies must be stopped. EU vessels with tax-free fuel and access agreements provided by taxpayers are currently emptying African seas of vital food supplies and competing unfairly with African fishermen, while at the same time destroying ecosystems.
Ahead of today's vote on the report on the Green Paper, I would call on all of my fellow Members to at least remove one bad paragraph from an otherwise largely excellent report. I am referring to paragraph 121, which states that the EU's external fisheries policy should defend European fisheries interests. I do not think that it befits the EU to pursue such a policy in 2010.
Mr President, Mrs Damanaki, at the outset, I would like to express my sincere thanks to Mrs Patrão Neves for the effort she has put into the preparation of this report. Great determination is needed, as well as a sense of compromise, to create such a coherent document. This report is, however, only the basis for building future common fisheries policy, which requires thorough reconstruction and fundamental changes so that care for the natural environment can be reconciled with development of the historical heritage of fishing. The policy must be based on regionalisation, which will, itself, be based on the conditions prevailing in different regions. This will enable correct assessment based on opinions from within the fishing industry as well as scientific opinions, and the compromise which is adopted will ensure the fair and equal management of fishing.
The new fisheries policy must stimulate development of the industry in a Europe which is engulfed in the crisis, but it is also necessary to pay attention to the predatory industrial fishing being carried out particularly in the Baltic Sea, where healthy and valuable fish are being turned into fish meal for use on poultry and cattle farms, and, in exchange, the toxic Far East panga arrives on the tables of Europeans. This is a blow aimed at sustainable European coastal fishing, an industry which should be accorded particular care.
It also shows the necessity of establishing a rational and fair system of catches to replace the easily manipulated quota system. This is to give an equal chance to all fishermen in all countries of the European Union. The European Conservatives and Reformists endorse the report, in the hope that the current system will change.
In its Green Paper, the Commission tries to establish a phased or unphased Community system of transferable fishing rights, or private property rights for access to the use of a public good, namely fish stocks.
This proposal was rejected when the last reform was carried out, but ten years on, the Commission is back in charge, and it is the one predicting the inevitable consequences of privatising stocks: the concentration of activity by groups with greater economic and financial power and the destruction of a substantial number of small-scale, coastal fisheries. It is revealing that the countries that opted for this route, such as Iceland, now want to withdraw, as they are confronted with the adverse consequences and perversities of this system.
Parliament should take a clear stance by rejecting this proposal. Incidentally, this solution is not any kind of guarantee that the sustainability of fish stocks will be protected, since the reduction and concentration of rights among a handful of operators does not necessarily mean a reduction in fishing effort, but simply the concentration of the exploitation of resources.
Protecting the sustainability of resources requires other measures, such as guaranteeing a fair return within the sector. This in turn requires intervention in the market and improved marketing in the sector, improving the first-sale price, increasing pay for work by fishermen, reducing the margins of middlemen and promoting fair distribution of added value throughout the value chain of this sector.
The reality of fisheries in the EU is complex and diverse. In these circumstances, the widely recognised importance of local government directly contradicts the institutional framework created by the Treaty of Lisbon, which sets out the conservation of marine biological resources as the sole remit of the European Union.
We need management that is supported by scientific knowledge, and which takes account of the reality and specific features of each country, each fishing zone, each fleet, and the resources themselves. This means involving the fishermen in finding solutions and implementing them. This is very different from the mere decentralised implementation of a centrally defined policy.
on behalf of the EFD Group. - Mr President, I want to appeal to Commissioner Damanaki for sensitivity to Britain in the reworking of the common fisheries policy which seeks to include recreational sea angling in the regulation and control of sea fishing.
I thought the whole point of quotas was to prevent diminishing stocks. European fisheries policy has been so unsuccessful in achieving sustainability that 91% of fisheries are on course to be classified as overfished by 2015.
But the problem is how waters are being fished, not by whom. Indiscriminate trawling and longline fishing empty our seas of marine life. But throwing back into the sea dead fish that have already been caught and are good for the table is surely the opposite of sustainability.
What is sustainable fishing, however, is recreational sea angling, which is enjoyed by around a million people in the UK and which supports business thought to be worth around EUR 2 billion in tackle trade alone across the continent.
Some 19 000 people are employed in some 1 300 businesses in England and Wales as a result of the recreational angling industry. Recreational sea anglers catch and remove from the sea only what they intend to eat, leaving small young fish to develop and breed, and throwing back what they do not strictly need. In some cases, they tag the fish first, contributing to conservation programmes.
If the Commission gets its way, they will be forced to land everything they catch and count their quota against the national one.
Recreational sea angling supports ecologically sound self-sufficiency which, if practised by more people, would lessen the demand that currently fuels indiscriminate commercial fishing and puts whole species of marine life under threat.
The common fisheries policy has always been prejudiced against the British fleet, which is currently permitted to fish only 7% of the Channel cod quota and only one fifth of the quota in our own territorial waters.
Perhaps the Commissioner will see fit to favour the needs of harmless recreational fishermen in the UK in the same way as her predecessor showed open sensitivity to the needs of his own country's fishermen when he opposed a ban on the sale of bluefin tuna, an industry that earned EUR 100 million a year for his country, Malta.
The CFP has already wiped out most of what ought to have been a great renewable resource. Recreational sea anglers account for perhaps 1% of the total catch that remains. The Commission hesitates to protect a nearly endangered species, but sees fit to regulate fishing as a hobby. It just goes to show where the Commission's interests lie.
Mr President, for me and my constituents in Northern Ireland, the fishing industry and 27 years of the common fisheries policy is summed up in paragraph 138 of this report which reiterates that one of the few areas in which the CFP has been relatively successful is where Member States have had control.
The ideal for us would be the scrapping of the CFP or the United Kingdom's withdrawal from it, thus allowing Member States to take back control of their waters.
Regretfully, we are not living in this ideal world. The reform of the CFP will inevitably result in another second best for Northern Ireland's fishermen, a second best that has, for the past three decades, been marked by an unjustified decline of our fishing industry, and unanswered questions surrounding the state of those fish stocks on which our industry depends.
And this was absolutely demonstrated by the debacle around the December Fishing Council and the decisions on quotas.
Whilst it is very much a second best, I strongly support the regionalisation of the CFP as set out by the rapporteur. I support the view that the CFP should be based on three core principles of environmental, social and economic dimensions. And my most honest hope is that we can deliver a policy that will reverse the disastrous consequences of the CFP.
However, I fear that radical change promised by some in this review will result in another lost opportunity for our fishing industry and our fish stocks.
(ES) Mr President, everything is at stake in this reform. If we are not courageous now, there will not be another opportunity to create a genuine fisheries policy and we will be partly responsible for its failure.
The CFP has, for years, suffered increasingly justified criticism and it would be disheartening if, when we are being offered one last opportunity, this Parliament were to prove incapable of proposing alternatives to what we have criticised so many times, in particular, the obvious failure of the conservation and management system, as demonstrated by both the state of resources and the decline in the sector.
I simply cannot understand any reluctance to clearly suggest alternatives, as discussed in this House in 1996, such as transferable quota systems or effort-based management, which have had such positive results and which could help to maintain the more industrial fleets at least.
The report says that there cannot be a one-size-fits-all solution, but at the same time, it closes the door on the possibility that there might be other solutions. I do not understand the contradiction, nor do I understand why, if someone does not want to use an instrument, the solution must be to prohibit it for everyone.
That is not protection of the weakest; it is fear on the part of some sectors that only see permanent subsidies as solutions.
The CFP should also guarantee competitiveness in a globalised world of fisheries products. The market for these products will undoubtedly continue to grow but it seems that it will grow without us.
The policies within the Union should be coherent and we must ensure that the trade policy and rules on origin, such as those that appeared in the new economic partnership agreements, do not destroy the competitiveness of Community fisheries without being anything other than mere gestures to third countries; otherwise, it is our fisheries sector that will suffer.
Mr President, consensus is a good thing when it results in progress, but not when we remain motionless in the face of problems, and we have many problems to solve.
(DE) Mr President, Commissioner, ladies and gentlemen, a warm welcome to all the fishermen and -women in the Chamber! Today's vote represents a milestone for the European Parliament. For the first time since the ratification of the Treaty of Lisbon, we have the opportunity to express our opinions on the reform of the common fisheries policy (CFP). In the next few years, our power and our responsibilities will increase significantly. This report is acceptable and I would like to thank Mrs Patrão Neves and Mrs Andrés Barea for their hard work.
We have succeeded in incorporating important social democratic concerns into the report. These include specific support for small-scale fisheries. Those affected will now be included in the decision-making process. Support must be given in particular to small family businesses. Their presence in the coastal regions not only provides jobs, but also increases the attractiveness of many of these regions for tourists. Some parts of this report still need improvement and we have tabled amendments for that purpose. We social democrats want to make it clear that one of the central problems is the outstanding overcapacity. It is a fact that environmental sustainability is a fundamental prerequisite for the economic survival of fishermen. Therefore, the environment must take priority.
A third important point concerns the external aspects of the CFP and the partnership agreements with third countries. We move that paragraph 121, which puts undue emphasis on the interests of European fisheries, should be deleted. We should behave outside European waters in just the same way as we do at home. This means promoting sustainability, human rights and democracy throughout the world and ensuring that the income from partnership agreements does not disappear into the coffers of corrupt dictatorships.
Finally, I would like to make one more fundamental point. European fisheries policy is a hot potato, because it involves so many powerful national interests. It will come as no surprise that these have led to heated debates within the groups in recent weeks. Fortunately, we have all succeeded in finding effective compromises. However, when it comes to the legislative process, we must focus more closely on this issue than we have today and come up with some common European solutions. We must leave the trivial problems of national greed to the Council.
Mr President, first of all let me welcome the Commissioner to the House in her first address to Parliament and wish her well during her term of office. Let me also congratulate our colleague, Mrs Neves for the preparation of this report.
(GA) The new common fisheries policy must have clearer, better objectives that accept ecological, economic and social principles. A radical rethink must be carried out and, of course, all stakeholders must take part.
We must manage fish stocks in a sustainable way. At the same time, however, it is important to ensure a viable and sustainable way of life for Europe's fishermen.
I am particularly concerned about fishermen operating inshore and from small coastal islands. Such small-scale fisheries are of extreme importance to the peripheral areas where there is no alternative social employment and I am heartened this morning when I listen to the Commissioner make reference to such fisheries.
The majority of boats fishing in these areas are less than 15 metres, catching fish and catching quantities that have no significant impact on the fish stocks and, of course, many of them are fishing non-quota species. Most importantly, there is no alternative source of employment for many of those people. This is why I have tabled an amendment which calls on the Commission to specifically recognise these remote communities.
Regionalisation and the introduction of the RACs (Regional Advisory Councils) have been successful so regionalisation management structures should create many positive effects, including increased responsibility on the part of the stakeholders and the establishment of a new common fisheries policy that will be more sensitive to local concerns.
With the operation of the Lisbon Treaty following the referendum in my own country last year, the European Parliament now has greater legislative responsibility. Again, the Commissioner has recognised this and I look forward to working with her.
In conclusion, I would hope that the key provisions of this report will be included in the substantial reforms in the future.
Mr President, our rapporteur said of the CFP that its original problems are still largely present. Well, I agree, and the 27 years of experience in Scotland of the CFP has been a bad experience. If we want to move to a system of fisheries management which works, and I think that is what we all want to do, then we must be prepared to embrace a radically different approach.
The over-centralised, inflexible CFP has failed miserably and we must accept that. But we must do something about it. Conversely the Commission acknowledges that, up to now, local management within the 12-mile zone has generally been successful; there is a lesson there.
I have tabled amendments for which I seek support from colleagues. I seek in these amendments to delegate real powers to Europe's fishing nations; to encourage cooperation between fishing nations and stakeholders on a logical basis by sea basin; to encourage the incentivisation of sustainable management measures taken at national and local level and to recognise and maintain the historic rights and benefits accrued from the principle of relative stability.
I firmly believe that those who have most to gain from the successful conservation of fish stocks, that is, our fishing communities and fishing nations themselves, are best placed to make real decisions about management plans and to implement them for their fisheries, working together on a regional basis. More than just failing the fishing industry and the fish stocks, the CFP has actually contributed substantially to a downturn in public opinion about the EU as a whole, and that is also at stake. If we do not get this CFP reform right...
(The President cut off the speaker)
Mr President, first of all, let me congratulate the rapporteur, Mrs Patrão Neves, for the very hard work that she has done on this report. We have an opportunity today to make a difference and to change the direction of a policy that everyone agrees has been a dismal failure. But to effect that radical change, we must not repeat past mistakes.
No more micro-management from the centre, no more top-down regulation, no more one-size-fits-all approach to policy. Any reform of the CFP must include an end to the debacle of discards. It must involve the stakeholders in the day-to-day management of stocks. It must ensure fleet capacities brought into line with stock levels. We have to put sustainability and conservation at the heart of our agenda. We must end IUU fishing and ensure a decent livelihood for all of those working in the sector. If we can give real substance to the core values of the CFP to maintain jobs and to maintain fish stocks, we will have made real progress.
(DA) Mr President, a reform of our fisheries policy is long overdue. However, I would have liked it to be more ambitious - particularly as it concerns the future existence of viable fish stocks in our seas. It is extremely rare for me to say that I fully agree with the Group of the Greens/European Free Alliance, but in this case, I have to admit that I do. In fact, their amendments are both responsible and necessary for the future of our fishing industry.
My question to the Council and the Commission is one that our guests here today will surely not like, but it will be of crucial importance for the future. My question is how can we introduce an EU-wide ban on catching any fish and shellfish during their respective breeding periods? Everyone knows that every time just one cod is caught that is full of roe (in other words, fish eggs), we are catching all of the future generations of cod. This makes safeguarding stable cod stocks almost impossible, to name just one topical example.
I am pleased that the new Green Paper intends to focus to a much greater extent on coastal fisheries. This will not only benefit the environment, but will also help to safeguard local jobs. It is also good that the Green Paper attaches importance to sustainable aquaculture to enable us to avoid depleting the seas around the coasts of third countries. We should, likewise, stop fishing for exotic and endangered fish species simply because sushi has become fashionable.
Mr President, our party believes that preservation of fish stocks should be the responsibility of each Member State, whose fishermen would have sole access to its own country's waters.
However, we recognise that there is a Europe-wide, indeed worldwide, problem with overfishing and unsustainable fish stocks.
There must be a revision of the present policy under which fishermen must return excess and even undersized fish to the sea, even though they are dead or dying as the result of swim bladder damage by being brought too quickly to the surface.
New technology must come to the rescue. For example, one of my constituents, Jeff Stockdale from Hull, a former fishermen, has invented a revolutionary pot trap that would encourage fish to enter it in order to escape from the tidal flow, but it would allow small fish to escape and larger ones to be released before being brought to the surface, if that should be necessary to avoid exceeding one's quota.
I commend this invention to the Commission and indeed the whole world for consideration.
(FR) Mr President, Commissioner, ladies and gentlemen, unlike some, I believe that the European Parliament's report on the Green Paper is a significant, indeed even essential, contribution to the development of the future common fisheries policy. It is a comprehensive report that addresses all aspects of this policy and, in particular, the protection of resources, a global approach to the management of fish stocks and decentralised governance. All of that seems to me to be both very relevant and very purposeful.
I wish to express, today in this House, France's satisfaction with regard to this contribution by Parliament, on which we have worked together, and I thank Mrs Patrão Neves for the work she has done. This report points out the need to increase scientific expertise in the fisheries sector so that the decisions that are taken are beyond dispute.
Yes, we must conserve resources and promote sustainable fishing, but let us be careful not to stigmatise a profession that has long understood that its survival depends on its compliance with the rules. Yes, we must evolve into a market economy. However, that does not mean that we have to abandon organised means of regulation. I especially welcome the compromises that have been reached as a result of our debates in committee.
Indeed, no explicit reference is made to transferable individual rights. This type of management is regarded by some as a management tool that fulfils the environmental, economic and social objectives of the sector. That is not a view I share. A European market that enjoys rights to unregulated production is not desirable today. It would give rise to uncontrollable speculation and a concentration of individual rights.
Indeed, while it will certainly be crucial to implement new management methods for industrial fisheries - I agree with my colleague, Mrs Fraga Estévez, in that regard - I remain convinced that too broad an application of this system would sound the death knell for our small-scale fisheries, to which we are very committed.
Mrs Damanaki, we are counting on you.
(EL) Mr President, Commissioner, Mr Martín Fragueiro, the current common fisheries policy has failed. Most fish stocks are collapsing. Eighty-eight per cent of fish stocks are being fished beyond the maximum sustainable yield. Thirty per cent of fish stocks are outside safe biological limits, meaning that they have little chance of recovery. Cod in the North Sea, which is being fished even before its reproductive age, is a typical example. The reform under discussion is therefore absolutely necessary.
Protection of fishermen depends on protection of catches. If we are to prevent European fisheries from collapsing, we must reduce fishing effort and the European fishing fleet. The ecological approach must be the driving force behind a new common fisheries policy and must be accompanied by long-term planning, participatory procedures and the application of the principle of prevention. This long-term approach to species conservation must also be applied in all our international fisheries agreements.
I call on you to adopt these basic principles, so that we can develop a decentralised and participatory system, in which decisions are taken at the lowest possible level, with the participation of fishermen and respect for the needs of marine ecosystems.
(DE) Mr President, Commissioner, ladies and gentlemen, this is only one step on the long road to the reform of the common fisheries policy. I would like to thank the rapporteur for the report and our coordinator for doing such an efficient job.
I am in favour of fundamental reform of the common fisheries policy. However, if we lack the courage to do this, it is important to me that we retain the principle of relative stability. Furthermore, I would like to mention specifically the major problem represented by the greedy cormorants and the management plan that Parliament has already called for.
The fishing industry is of fundamental economic and cultural importance to our coastal regions. Therefore, achieving a balance between the economy and the environment is of great significance for me in the context of the forthcoming reform of the common fisheries policy.
(NL) Mr President, sustainability is a key concept in the Green Paper, and rightly so: sustainable in the sense of being both future-proof for fisheries and good for the environment. The objectives set by the European Commission are not new but, to date, Europe has not managed to achieve them. This further increases the urgency of the need for reform.
I support the drift of the Commission's solution: regionalisation. More scope must be given to the fisheries sector itself, whilst paying attention to environmental aspects. Current policy goes too far, is too detailed and is ineffective.
In addition, compliance with the rules is poor at present. The good are the victims of the bad. I am proud of the Dutch fishermen: they and their Danish counterparts are the only ones with their catch quotas in order. We must encourage the European fisheries sector to become more involved and to take more responsibility, in line with the Dutch model. I was pleased to find this in the Green Paper; it is the only way to a sustainable future for the fisheries sector.
(NL) The current fisheries policy is not working well enough; a dramatic change is needed to reverse the situation. This is the fairly strong wording with which the European Commission opens its Green Paper. This is remarkable. Not that I wish to argue with it; on the contrary.
Some say the main reason for the failure of the common fisheries policy (CFP) is not that the policy as such is wrong but that it is so poorly implemented and enforced. There are important lessons to be learned in this regard. Policy must lend itself to implementation, and so simplification is in order. That is why I am pleased with the direction the Commission is indicating: regionalisation, more involvement by the sector and, in particular, compliance with the rules.
The report on this Green Paper by my fellow Portuguese Member points out the large variations between the various fleets and fisheries; and rightly so. We cannot talk in generalised terms about the overcapacity or the overfishing or the lack of compliance. A regional, sector-specific approach calls for nuanced language in this respect. Last Saturday, in fact, I held intensive discussions with representatives of the sector, who told me that fishermen and scientists are cooperating more and more successfully. Indeed, this strikes me as an example of how things can be done. When fishermen are able to contribute their know-how and to help shape policy, this broadens the basis for the policy considerably, and will put us on the right track. Finally, I should like to offer the rapporteur sincere thanks for this excellent report.
(EL) Mr President, I, too, should like to welcome Commissioner Damanaki and, in particular, to thank Mrs Maria do Céu Patrão Neves for her exhaustive and exceptional work.
All the important things have already been said. I shall turn my attention to three points: firstly, overfishing. Overfishing is an undisputed fact. In fact, as Mr Arsenis said, it is currently estimated that 88% of stocks in European seas are threatened by overfishing, meaning that they are being fished at a level which prevents their recovery.
Chronic overfishing has resulted in smaller and smaller catches for European fisheries and lost jobs. Smaller and smaller fish are being caught, often before they reach reproductive age, and they are becoming more and more difficult to locate.
Secondly, Europe catches far fewer fish today than it did 15 years ago, approximately 25% less, while fishing effort and the cost of fishing have risen. However, when taking measures, we must not overreact, as this may bring about adverse results, given that, according to the specialists, although we have overfishing, we are not talking about collapsing stocks.
What we must not forget is that viability has three dimensions, which are also highlighted in the Neves report: the social dimension, the economic dimension and the ecological dimension. A fisheries policy which targets viable development must not revolve solely around fish; it must also focus on man.
Fish, man, cormorants and seals are competing systems in the same ecological environment.
Finally, I must emphasise that I, like numerous other fellow Members, are insisting on more research into fisheries. It is not my insistence; it is a reality which we must address within the framework of everything said by Mr Cadec.
(FR) Presidents, Commissioner, ladies and gentlemen, firstly, may I thank all the rapporteurs for their excellent cooperation and for the huge task accomplished in spite of what were at times conflicting interests.
The first result of our efforts is that Parliament can now state the direction in which it intends to steer the future common fisheries policy.
The second result is that, during the negotiations, our priority was to ensure that this text responds to the concerns expressed by fishermen. We have succeeded in this: the provisions relating to transferable individual quotas have been withdrawn, and support for small-scale and coastal fishing has been maintained.
The third anticipated result is that the forthcoming document must result in a participative and bottom-up approach, that is to say, in consultation with all those involved in the sector. It must also incorporate those elements that are essential to the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, notably, the human and social dimension of the entire sector, which must be combined effectively with the promotion of sustainable fishing practices and with the conservation of the fish stock as part of an ecosystemic approach.
I would like to add that, if we want to succeed in an ambitious reform of the common fisheries policy, then we must devote a budget to it that matches our stated ambitions. Our political commitment will be judged according to the resources that we grant it. We expect the Commission ...
(The President cut off the speaker)
(ES) Mr Martín Fragueiro, Mrs Damanaki, we need clear objectives, we need to be courageous and we need to avoid another failure; participation is therefore essential.
The fishing sector and the processing industry are those most interested in seeing sustainable fisheries, which is why they are involved in the preparation of the reform or are participating in it, for example, in the revision of a control regulation in 2009, which should have been drawn up in a more open manner. In order to fulfil the objectives of the reform, the answer is simple: ensure a sustainable and profitable sector and guarantee supply.
The other key words are regionalisation, responsibility, stability and justice: regionalisation, examining the special characteristics of each zone and type of fishing, differentiating between small-scale and industrial fishing; responsibility, focusing on good practices and previous efforts to reduce fishing capacity; stability, through long-term management plans based on increasingly reliable scientific activity; and justice, revising the COM and offering inspections and controls of third countries to promote sustainable behaviour in the sector. Justice, too, for the women of the sea, the eternal forgotten of this sector; without their contribution, fishing would be impossible in many areas.
(CS) I welcome the submission of the Green Paper on the reform of the common fisheries policy. Just like the Czech Republic in the Council of Ministers, I support the endeavour to improve, simplify and make more effective the legislative framework regulating this area. The Commission's effort to adopt a multi-year approach towards the strategy for preserving fish stocks and to place greater emphasis on finding an appropriate compromise between fishing and the environment is particularly valuable.
We must regard the Green Paper as the first step towards reform in this area. I would be even more pleased to see a stronger emphasis on the area of aquaculture in future proposals. A revitalisation of both marine and freshwater aquaculture will help to support the development of coastal and rural areas and will also bring benefits to consumers in the form of environmentally friendly food products. From this perspective, I support all of the proposed amendments.
(PL) Mr President, the fishing sector is of fundamental significance as a source of livelihood in European coastal regions and as a source of food for the citizens of Europe. Unfortunately, the common fisheries policy, in its present form, does not meet the challenges associated with the emergence of a number of problems, such as the uncontrolled exploitation of fishing grounds or excessive fishing capacity. A complete transformation of maritime policy is essential. We are at the beginning of this process, and it should end with thorough changes to the current, ineffective European fisheries policy.
Thank you, Mrs Patrão Neves, for your comprehensive report, which determines the essential measures on which this reform should be based. Firstly, a reduction in excess fishing capacity. This is a fundamental problem, which should be solved by the introduction and monitoring of appropriate market mechanisms. I am talking here about a system of individual transferable quotas, or ITQs. I think this is a kind of economic medicine for adapting the size of the fleet to available resources and ensuring profitability of the fishing sector. Secondly, decentralisation and a broader inclusion of interested parties and advisory bodies in the process. The aim of this is to increase the involvement of fishermen and to develop detailed regulations, which would increase the trust between fishermen and the bodies which govern fishing.
The Green Paper rightly evaluates current fisheries policy, highlighting its many imperfections. Mrs Patrão Neves' report analyses the possibilities for solving the adverse situation of the fishing industry in Europe. However, the proposals do require further discussion. If this does not take place, our Community risks voting through another version of a reform, which will not solve the problems being faced by the European fishing industry.
(BG) This is the first time we are discussing the common fisheries policy since the adoption of the Treaty of Lisbon, fully aware of the great responsibilities we have as a result of Parliament's increased powers. There was a very heated debate on the Green Paper, and I sincerely wish to thank the rapporteurs for the work they have done.
I want to emphasis one particular aspect of the proposed reform which is of paramount importance to the whole sector's development. It must take into account how the situation has changed following the enlargement of the European Union in 2004 and 2007, as well as the new Member States. The existing system for carrying out research and analysis and for making decisions must take into account the new waterways and their specific features. I would like to emphasise on this point the need to focus particular attention on the Black Sea and create dedicated bodies for managing it. We must take into consideration the interests of the people living in these coastal areas, the ecological issues and the fishing industry. I am also mentioning this in connection with the forthcoming 2014-2020 financial framework during which this reform must be funded.
Finally, I do not think we should support the proposal to reduce fleet overcapacity, which could have adverse consequences on fisheries in the context of a severe financial and economic crisis.
Mr President, I hope the Commissioner will take heart from the vote we had this month on bluefin tuna. I think it gave a good indication of the strength of feeling in the House and perhaps an indication also that you can count on many Members here to vote for quite radical reform.
Yesterday, many Members attended a seminar I organised, a presentation by the Marine Stewardship Council. I have always been rather fond of this organisation. It was set up about 10 years ago by a partnership between business and environmentalists, which, I think, is always good. It had a slow start, but by the end of this year, they reckon about 10% of the world's fisheries will be MSE-certified.
I think this gives credibility to the retailers who support the MSE. I think it gives confidence to consumers and I think that it not only puts more money in the pockets of fishermen who have got their fisheries sustainably certified, but it also gives them a sense of pride. They have a piece of paper that they can hold up to their families and their communities which demonstrates that their hard work of today is not damaging the prospects of fish stocks' survival in the future.
This is entirely complementary to everything the Commission does and I hope that the Commissioner will support its work during her period in office. It is setting a gold standard.
Mr President, can I thank the rapporteur for her very diligent and detailed work on this dossier.
Since the Lisbon Treaty has been passed, this House will face two major reforms on two policies: agriculture and fishing. The issues are similar. We all want the best for the sectors and we are trying to reform them in a way which will deliver the best possible outcomes.
I am a little concerned, and the rapporteur points to it in her explanatory statement, that in 2002, we were also full of good intentions but that reform failed the fishing sector and failed the sustainability criteria as well.
However, I am very heartened by her very practical approach to the problems: the three principles that we need to look at - the environmental, the social and the economic - and then the practices that are needed to implement those principles. It is about local and regional concerns and being conscious of the people who are affected. I like, in particular, the idea that we could fish less and earn more. If we achieve that, we can perhaps do the same for agriculture.
(PT) As various speakers have already said, the objective which we have been trying to achieve with the common fisheries policy, without success so far, is environmentally sustainable, economically viable and socially worthwhile fishing. The Commission's Green Paper makes a good diagnosis of the situation in the sector and poses many questions, but it falls short when it comes to offering solutions. The report also lays out a large number of principles and jointly agreed routes. These will now need to be translated into concrete measures so that this objective can be achieved as soon as possible.
The efforts of the rapporteur need to be emphasised, namely her attempt to come up with measures, and particularly her willingness to accept compromises, which involved taking the most controversial issues out of her initial report. The Commission now has the enormous responsibility of presenting us with concrete steps in its legislative proposal that will allow the implementation of the principles contained in this report. I am certain that we will adopt the report by a large majority.
(ES) Mr President, an important part of the future of Europe is at stake in the reform of the common fisheries policy.
The fishing sector is a resource and a way of life in our coastal areas, and forms the basis of our canning industry and marine research. It is crucial for safety, quality and price in the supply of food to our consumers. It is also crucial for external relations and development.
The reform must focus on responsible, sustainable and competitive fisheries. It must accentuate the social dimension, give priority to the ecosystem and be integrated in the marine policy.
It is important to ensure the conservation and recovery of stocks and to revise the principle of relative stability. The management policy based on TACs and quotas must leave room for effort-based management. It is also essential to step up controls and put an end to unfair competition.
The small-scale fishing fleet and the areas that are highly dependent on fisheries need to be treated differently and need greater socio-economic support. Shellfishing activities must be completely integrated into the common fisheries policy.
I support the report and I congratulate the rapporteur and shadow rapporteurs on the compromises reached. I call on the Commission and on the Council Presidency to give the report serious consideration in their future work.
(DA) Mr President, I think that the European common fisheries policy is important. However, it is also important for the fisheries policy to be supported by the citizens of Europe and by all of the interested parties within the fisheries sector. There is therefore no other option than to have greater regionalisation so that the responsibility for complying with the European framework and objectives is decentralised. The discarding of fish must be reduced to a minimum, but for this to be possible, the policy behind the discards must be changed. Illegal fishing must be stopped - it is very detrimental to law-abiding fishermen. There must be more stringent and uniform control in the Member States. Coastal fisheries must be enhanced to give smaller boats a special status. Out and back again the same day results in fresh fish, the fish get a good price and it is easy on the environment and on fish stocks. I hope that these elements will have a firm place in the final reform. That is what is needed.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like to commend the rapporteur's comments on this Green Paper, which are along the right lines. The new strategy must promote fishing at local level, and I should like to point out that aquaculture is a significant part of this, as it accounts for a considerable amount of resources and tens of thousands of jobs. Europe needs an aquaculture that is strong, sustainable and of a high quality.
I should like, in particular, to draw your attention to shellfish breeding, which is subject to specific constraints requiring pragmatic and appropriate solutions. This type of breeding is often carried out by small-sized enterprises, which have been hit hard by the crisis. Pollution and environmental changes are resulting in an increasingly fragile and more unstable form of production. Producers are expecting Europe to provide them with substantial aid, that is to say, in the short term, with temporary financial assistance that will enable them to continue to earn a living from their production; in the medium term, with transitional aid to ensure that the species have the biological time they need to reproduce; and, in the long term ...
(The President cut off the speaker)
(PT) I should like to congratulate the rapporteur and the Azorean fishermen present here today. I also welcome this report as it represents an important change in relation to the current common fisheries policy and includes measures that are particularly relevant to the outermost regions, such as the distinction between small-scale and industrial fleets and the creation of bio-geographical regions. I also see the introduction of the amendments made by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament as positive, as they have moderated the rapporteur's initial position on the protection of individually transferable quotas, as advocated by the Azorean fishing organisations.
Similarly, we observed the amendments made by the S&D Group, advocating the principle of relative stability. We believe that for the outermost regions, further efforts should be made in creating bio-geographical regions, using them as a preferred management model, in line with the existing resources. In addition, in order to maintain good environmental conditions in marine areas and respect the precautionary principle, it is necessary to reassess the limit of 100 nautical miles around islands, as it is vital to reclaim 200 miles so that ...
(The President cut off the speaker)
Mr President, I, too, would like to begin by adding my congratulations to the rapporteur. The common fisheries policy is a discredited policy and this reform gives us an opportunity for a fresh start. It seems to me that, if the CFP is going to regain its credibility, it must first of all have at its heart sustainability; if there is no fish, there is no future for the industry. Secondly, stability and predictability for our fishing communities and our fishermen. Thirdly, tackling over-capacity; we must find a solution to over-capacity. Fourthly, recognising past efforts - most important. We also need a policy that comes up with a real solution to the problem of discards.
Fundamentally the reform of the CFP needs to provide a future for our fishing communities and our fishermen. Fundamentally it seems to me that the key in terms of the CFP...
(The President cut off the speaker)
(ES) Mr President, I, too, would like to take this opportunity to emphasise the points that some of us believe should be fundamental in the final report on which we are going to vote.
These points include: the precautionary principle, which is fundamental and essential; reducing capacity, which is absolutely urgent; limiting the public subsidy policy; and improving controls and prosecuting, relentlessly and with a clear conscience, crimes committed by those who do things the wrong way and encourage others to do the same. However, we also need to promote sustainable gear and sustainable fishing, which means that we have to make progress on the definition of small-scale fishing, which is something that undoubtedly needs greater clarification.
I want to mention, too, the role of women and the recognition that their work deserves, an aspect on which we have also tabled amendments.
Finally, I believe that it is important to stress and call for greater coherence and responsibility in the fisheries agreements with third countries; the agreements with Morocco and Guinea, for example, demand this.
(DE) Mr President, ladies and gentlemen, firstly, I would like to wish the Commissioner, Mrs Damanaki, every success. We look forward to working with her. I would also like to thank Mrs Patrão Neves, who has done an excellent job of conducting the negotiations.
It is important that the countries with small fishing industries are also represented. As has already been mentioned, relative stability plays a decisive role for Germany. Of course, we are all convinced of the importance of protecting fish stocks and ensuring that they remain sustainable so that they stay at a level which will guarantee the existence of our fisheries in future. However, we must not only discuss the environmental and economic aspects. We must also consider the excessive protection given to some species, as has already been mentioned, such as cormorants and seals.
Europe's coastline is thousands of kilometres in length and has traditional small-scale fisheries in many areas. Many families depend on these fisheries for their livelihoods. Tourism also plays an important role in this respect. We must take all of this into account. I believe that the Green Paper is a very good solution which will enable us to take things further with the Commission ...
(The President cut off the speaker)
(PL) The common fisheries policy has to reconcile ecological and environmental objectives with catch sizes, and also with matters of employment and the standard of living of fishing families. Fishing capacity should be adapted to the level of resources, levels which are established in accordance with the latest scientific and expert knowledge. Arriving at sustainable fishing quotas must take place in connection with the process of support for the fishing community in a variety of areas, such as investment, modernisation and social issues, including from a long-term perspective.
The common fisheries policy should take account of the specific conditions of different regions and seas. Therefore, it is necessary to increase the competences of the Regional Advisory Councils, which should work closely with the fisheries administrations of Member States and the European Commission. Finally, it is necessary to strengthen the organisation of fishermen and to improve the chain from catch to sale, with a view to quality and high standards of fish products.
Mr President, during my seven months as an MEP, I have never met more angry people than the fishermen and fisherwomen I have met in my constituency.
Clearly for them, the common fisheries policy has not worked. Therefore, the reform is most welcome. I think we all agree that we need to preserve fish stocks but we also need to preserve coastal communities, and the two are not necessarily mutually exclusive. There has to be a voice in favour of the small fisherman and small fisherwoman.
Also, as pointed out by Mr Brons, new technologies have to be brought on board, particularly the ones he referred to which can help with dispersals. That would make a huge difference.
And finally, the whole question of research has to be looked at. There is a tendency, once we hear about research or scientific evidence, to take it at face value. As Mr Cadec said, it must be incontestable, it must be objective and it must be up to date.
Mr President, I, too, would like to thank Mrs Patrão Neves for her work.
As regards the debates in the Council up to now, I should say that the ministers have unanimously supported the need for the reform, involving simplifying the rules, enhancing the role of the regions and decentralising decision making, except on strategic elements and principles, and they agree that it is essential to reduce discards, overcapacity and overfishing.
The specific points on which there is agreement so far are the following: maintaining the current rules on access to the 12 nautical mile zone; long-term resource management; greater involvement of fisheries professionals; market incentives - such as labelling and certificates - to stimulate fishermen's overall revenue share; use of subsidies solely as exceptional measures to reduce overcapacity; the importance of research in the fisheries policy; integration of aquaculture; the relationship between the CFP and the integrated maritime policy; and the need to maintain and enhance the European Union's action at international level.
To date, the debates have revealed differing positions on the following aspects: relative stability; the current system of TACs and quotas and the use of transferable quotas; limiting effort as a management tool; the methods to reduce discards, overcapacity and overfishing; global financing and its allocation; and the increase in support for small-scale fishing and coastal communities.
As I said in my initial speech, the Council has not yet adopted a position and it does not intend to adopt any formal decisions until next year, when the Commission has formally submitted its legislative proposals.
Finally, I, too, would like to welcome the representatives of the fisheries sector who are here with us today.
Member of the Commission. - Mr President, I would like to thank all the Members for their contributions. Having so many speeches is very encouraging.
I understood that the word mentioned most was sustainability, so sustainability is a general agreement, a framework for general agreement. I cannot answer all the points that were raised but I would like to underline some priorities.
Small-scale fisheries and coastal regions are a priority. I would like to reassure all of you that I will take your contributions on this issue very seriously. I would also like to reassure you that I have no intention of introducing heavy measures and rules on hobby anglers.
Second priority: regionalisation. I would very much like to discuss with you in further detail exactly what we are doing to implement this principle, because here, we have a lot to talk about.
Transferable fishery rights: this is, I understand already, a very engaged debate with a lot of arguments. I do not know what will happen during the vote, but we cannot ignore this issue. A lot of Member States are implementing this system already. So what I propose is having a clear discussion, maybe within the Committee on Fisheries. Since this is not the end of the dialogue, we can have a clear discussion about ITQs - I see Mrs Fraga is here - we can organise a good discussion to understand the whole issue.
Just to mention some other priorities: a clear level playing field for the Mediterranean and the other areas as regards fishermen from other countries - this is correct; we have to do it to secure fair competition for our fishermen and fisherwomen; phasing out discards; labelling.
These are our priorities. I would like to end by underlining the need for a new form for fisheries agreements; a new form that will include a human rights clause. Thank you for your contributions. I think that this is not the end of the dialogue; this is the start of a very good debate between us.
I would like to thank all those who were present here today in Parliament, and who continue to give their valued support to this process, which is dragging on, and which, as the Commissioner has just said, we must pursue if our objectives are to be met.
In all honesty, we realise that it is impossible for a report to please everyone. Many will say that it did not go far enough in terms of certain aspects, while others will say that it has gone too far in other respects, or even the same ones. I think that right now, it is important to stress that with this report, we have succeeded in striking a good balance between the main issues, a broad consensus, and that overall, the report has the capacity and potential to make an adequate response to the needs, or should I say demands, of the sector.
Just as we worked in the Committee on Fisheries, chaired by Mrs Fraga Estévez, I hope that we can now carry on with this work within the committee and, on a wider scale, with the Council and the European Commission, so that we can make progress towards the work for the legislative proposals, which will be just as intensive.
I believe that if we continue to work in this way, with a sense of team spirit and the understanding that we need to consider all the issues that are important in different parts of the broad European Union, and if we try to respond effectively to all the needs of the fisheries sector across the large exclusive economic area, we will effectively be working for the sector. Given this, we commit ourselves to establishing the conditions whereby the fisheries sector is effectively sustainable and can develop in the long term.
The debate is closed.
The vote will take place today at 11.30.
Written statements (Rule 149)
First and foremost, we congratulate the rapporteur, Mrs Patrão Neves, on the excellent work she has done up to now and on the positive outcome of the vote.
We hope that the Green Paper, which will arrive shortly in committee, is the prelude to the swift arrival in plenary of the White Paper. Europe has always taken an interest in the fisheries sector. We believe, however, that it is essential to provide for greater investment in scientific research, especially in the fisheries sector, including within the next framework programme. We also believe it is essential to improve knowledge in the sector of the rules through greater flexibility of the quota system and increased responsibility in relation to control and stocks.
We also want stronger partnerships with third countries in order to combat illegal fishing, and a greater degree of cooperation with the countries of the Mediterranean, so that we may regulate more decisively fishing in a sea such as the Mediterranean, which has always been the cradle of different civilisations and cultures.
Lastly, we agree with the provisions of paragraph 23 on modernisation, especially of the small-scale fleet, although we would like more details on this matter. With regard to paragraphs 62 and 63 on professional qualifications for operators in the sector, we would like further clarification, especially as regards small-scale fishing, which would end up being penalised the most if the rules on fleet management were made tougher.
in writing. - While recreational angling constitutes just a small catch percentage of Europe's fishing industry, it is an integral economic and social element of many parts of the EU, particularly Ireland East. Angling has a long and important heritage in the east of Ireland, with scenes of anglers at rivers such as the Slaney or on the shores of the east coast a popular depiction of Irish culture. This reputation for angling also has a vital impact on tourism in many parts of Ireland, both from within Ireland and internationally, with Tiger Woods one famous regular patron of the Liffey in County Kildare. As a result of falling stocks of fish, there is a move to impose controls on shore angling and to deduct these catches from the quotas of the commercial fishing industry.
These proposals could have a serious effect on tourist earnings from angling, and also have a negative cultural impact on many parts of Ireland. It is therefore necessary for this House to recognise recreational angling in all its forms as an important stakeholder in the fishing industry, and for the reformed common fisheries policy to take its economic and social benefits into account in its White Paper.
The report on the Green Paper on the reform of the common fisheries policy has the aim of initiating a public debate in EU and Member State institutions. The fisheries policy, just like the common agricultural policy, is a strategic agenda which directly influences all citizens of the EU, and which must be resolved in accordance with the three core principles, which are the economic profitability of fishing, the preservation and maintenance of fish stocks and the maintenance of an acceptable standard of living for persons engaged in fishing. Unless there is a balance between all of these principles in the draft legislation, there will be a risk of economic decline in the coastal regions, of certain fish species being fished out or of increases in illegal fishing above the limits. In view of the fact that 88% of the fish population is fished beyond maximum sustainable levels and that up to 80% of the total catch is discarded, there is a need to set limits that will allow fish populations to regenerate, thereby increasing fish catches dramatically in the future, while maintaining sustainability. The rapporteur correctly points out that, as a result of the equilibrium between producers and buyers being disrupted through the entry of an intermediary - the retail chains - fish prices are falling, which puts the situation in the fishing sector even more at risk. The submitted report takes account of all three previously mentioned core principles of fishing and puts forward specific solutions for sustainability, and it is therefore a good start to the preservation of fishing for all of us.
I would like to congratulate Mrs Patrão Neves on her work and on the report that has now been voted upon. The topic of fisheries is obviously a sensitive issue for the Portuguese, as we have several fishing communities, and it is an absolutely crucial issue for the Democratic and Social Centre - People's Party (CDS-PP).
I believe that we need a new common fisheries policy (CFP) regulation that is more efficient and better tailored to the situation in the respective territories. I therefore welcome the intention to focus on the principles of regionalisation and subsidiarity, thus giving greater autonomy to the Member States and allowing more flexibility for the CFP. At the same time, given that environmental challenges cause serious problems for fishery resources, I believe that it is crucial for the new CFP to allow ecologically sustainable and economically viable fishing. We are not indifferent to the problems faced by fishermen, and we recommend that the new CFP provides adequate protection for the fishing capacity of communities that are dependent on fishing.
I also think it is vital that the new CFP ensures the quality of fish, and in sufficient quantities for people to maintain a fish-rich diet, which we now know to be well balanced and beneficial for a healthy life.
I will be following the future reform of the CFP with interest and particular attention, and I will always defend Portuguese interests in this strategic sector.
in writing. - On a practical level I welcome the proposed developments for the long-term protection of marine resources, for both environmental and economic purposes; the updating of fishing technologies, and the emphasis it places on the need for professional qualifications within the sector. In particular, I am pleased with the recommendation that any mandatory changes be introduced gradually and requiring an initial transitional period, in order to allow sufficient time for the industry, and especially individual fishermen, to cope with the extra expense in an already difficult industry. However, although I acknowledge that the report outlines the difference in treatment to be afforded to high-sea fisheries and smaller-scale fisheries, it is lamentable that any more expense be imposed upon the latter particularly. Fishing is not just an economic activity, it is both social and cultural, and the way of life of the small fisherman needs to be preserved. Their livelihood has, up until now, depended on the historic claim his local community held on its coast's fishing rights. In light of this, we should not lose sight of the promise made in the report, 'to guarantee (people living from fishing) an equitable standard of living.'
in writing. - It is now widely accepted that the 2002 reform of the common fisheries policy has failed miserably and the situation in the fishing industry continues to deteriorate rather than get better. The CFP has become a bureaucratic nightmare with over regulation and micro-management plaguing the industry while achieving little in the way of positive outcomes. The imminent reform of the CFP presents an opportunity to take the policy in a new direction, away from excessive bureaucracy, and deliver on all the aspects which it should - environmentally, socially and economically. The core goal of a reformed CFP must be to ensure that fishermen can earn a decent livelihood while also achieving environmental sustainability. The challenge is to formulate a common fisheries policy which maintains jobs and fish stocks at the same time. A reformed CFP should do away with centralised overregulation from Brussels and instead focus on ideas such as how stakeholders can deal with the day to day management of stocks locally.
The Green Paper on the common fisheries policy tears to shreds both the European Commission and the Member States. It is emphatic proof that not all projects and reforms carried out within the Union are successful. We should, therefore, draw the right conclusions with regard to both institutional and practical solutions.
One of the fundamental mistakes of the 2002 reform was excessive centralisation. The diversity and specific nature of different regions of the European Union should oblige us to regionalise. The European Commission must not treat the Baltic Sea on a par with the Atlantic or the Mediterranean Sea. Regionalisation of fisheries policy should go hand in hand with specific measures relating to social and economic matters. From the point of view of the people who live in areas which are dependent on fishing, the most important course of action is economic and social diversification and restructuring, including the creation of new jobs outwith the fishing sector. The fact that it is not possible to increase catches and employment in the Baltic fishing sector should lead to the above measures being put into effect. This is something which meets social expectations and needs.
Research shows that two-thirds of European fish stocks are under threat, including very well-known species such as sole, plaice and cod. Analyses carried out by the WWF say openly that if specific changes are not introduced, the breeding population of Mediterranean tuna and many other species will disappear by 2012.
Mr President, ladies and gentlemen, for decades now, the European Union's common fisheries policy has controlled fishing within the Community and in the territorial waters of third countries.
Unfortunately, it is one of the EU's most unsuccessful policy areas, and has led to a situation that could be described as a crisis, and for good reason. The situation regarding fish stocks is extremely worrying: two thirds of the EU's commercially exploitable fish stocks have plummeted. Falling profitability and hugely depleted shoals mean that the fishing industry is in big trouble. Excessive fishing quotas and illegal fishing are wiping out fish stocks at an alarming rate.
The crisis is due to the fact that, for a long time now, there has been complete indifference to the problems that have accumulated owing to overfishing and illegal fishing. Furthermore, destructive fishing methods are also devastating the rest of the marine environment. Bottom trawling is one of the most harmful methods.
The EU must take the crisis in fish stocks seriously. There is also a close link here to the external perspective, because the Union imports almost a third of the fish it sells from outside. A crucial component of the new common fisheries policy will be to put the agreements we have with our fishing partners on a more sustainable basis. The key reforms must be to tackle overcapacity with respect to fishing vessels and more effective monitoring to root out illegal fishing.
The main building blocks of the reform of the fisheries policy, as proposed by the Commission in its Green Paper, must be making the ecosystem the starting point, and the precautionary principle. The main focus of the policy must be the genuinely sustainable fishing of each fish species, and to accomplish this, each nation needs to have its own management and protection strategy. If necessary, the Union must also be prepared to adopt solutions to ensure the recovery of stocks by introducing a complete ban on fishing and the trade in fish.
The Green Paper on the reform of the common fisheries policy (CFP) is an opportunity to review this European policy in its various aspects (economic, social and environmental), redefining new approaches aimed at resolving the problems that persist in this sector. The reform of the CFP has particular emphasis on the outermost regions, where fisheries are extremely important to local development and people's livelihoods.
The report on the Green Paper insists on reforms that I believe to be necessary for better implementation of this policy on a regional level, particularly decentralisation of fisheries management to take account of the specific features of each region and to link in the sustainability of the sector through the preservation of species. In Madeira, there is an urgent need to modernise boats and to promote measures to ensure the economic viability of fishing. I would reiterate that greater efficiency in the management of fishery resources and a financial support strategy for workers in this sector are essential priorities within this reform, and they must be implemented at a regional level.
The reform of the common fisheries policy marks a new stage in the development of the sector, with more active participation by all those involved at a national, regional and industry level.